DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 improperly recites the limitations "said front panel" in lines 14-15, however note that there are two previously set forth “front panels” ie. of the first and second respective pockets.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Lerma-Solis (US 5,172,430) in view of Donoho (US 8,292,863).
Lerma-Solis disclose an underwear 10a comprising: a body portion 11 to be worn about the trunk predominantly below the waist of the wearer; said body portion having an elastic material 12 defining its waistband; a first pocket 21 formed of a single piece of water resistant material 22 (3:55-56) and coupled to the body portion 11, the water resistant first pocket 21 is configured to be coupled to the body portion and having a first pocket sealing portion 26 adapted to seal the top of the first pocket; 
a second pocket 17 coupled to the front of body portion 11 a front panel as its front boundary, and said body portion as its rear boundary; see figure 4.
front panel sides of both pockets extend upwards adjacent to the waistband of said body portion; see figure 4.
The second pocket of Lerma-Solis is not provided with a pocket sealing portion however Donoho teaches an undergarment comprising multiple pockets including a second pocket with a sealing portion, said second pocket sealing portion 38 adapted to seal the top of second pocket.  It would have been obvious to one of ordinary skill in the art to provide a second pocket sealing portion as taught by Donoho in the invention to Lerma-Solis for securing items within the second pocket.
Also note that the first pocket of Lerma-Solis is considered fully capable of allowing the underwear garment to be gathered into the first pocket and sealed therein by the first pocket sealing portion to form a sealed pouch, however note that Donoho also provides for this explicit function and thus dimensioned and configured for storage as claimed; see col. 3, lines 41-49. 
Regarding the combination of elements to be stored in a pocket (claims 2+) note Donoho teaches a system with a soiled configuration at least one pair of soiled diapers/underwear (considered disposable and with liner and absorbent pad) are disposed within the soil pocket 32; wipe/pad in pocket 30; etc.

Claim 5 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Lerma-Solis (US 5,172,430) in view of Donoho (US 8,292,863) in view of Cook (US 2016/0037843).
The invention to Lerma-Solis does not directly discuss storing a catheter device in either pocket however Cook provides for a undergarment system comprising two front pouches for storing medical devices; see figure 1.  Cook recognizes that catheters can be stored in similar applications; see para. 8.  It would have been obvious to one of ordinary skill in the art to provide a catheter in the modified invention to Lerma-Solis for providing storage for external medical devices as needed by a user.

Claim 7 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Lerma-Solis (US 5,172,430) in view of Donoho (US 8,292,863) in view of Oscher (US 2008/0189832).
Lerma-Solis do not provide for a detachable pocket however Oscher teaches providing an undergarment with a detachable pocket for separating the pocket and goods stored within from the undergarment body as desired.  It would have been obvious to one of ordinary skill in the art to provide a detachable pocket connection as taught by Oscher in the modified invention to Lerma-Solis in order to provide for separate disposal and reuse of elements as desired.
Response to Arguments
Applicant's arguments filed 7/21/21 entered with the RCE of 7/20/22 have been fully considered but they are not persuasive. Note that as discussed above Lerma-Solis provides for a system with two front pockets as claimed.  One of ordinary skill in the art is considered fully capable of recognizing storing multiple elements as claimed in an undergarment system.  The claims are not considered to distinguish over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarrazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 1759